FILED
                           NOT FOR PUBLICATION                              MAY 10 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30164

              Plaintiff - Appellee,              D.C. No. 1:10-cr-30062-PA-3

  v.
                                                 MEMORANDUM *
JUVENAL SALDANA-PALATZIN,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-30165

              Plaintiff - Appellee,              D.C. No. 1:10-cr-30062-PA-1

  v.

MARCOS LEON-ARCOS,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-30167

              Plaintiff - Appellee,              D.C. No. 1:10-cr-30062-PA-2

  v.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
GONZALO LEON-ARCOS,

               Defendant - Appellant.



                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                              Submitted May 7, 2012 **
                                 Portland, Oregon

Before: TASHIMA, TALLMAN, and IKUTA, Circuit Judges.

      Juvenal Saldana-Palatzin, Marcos Leon-Arcos, and Gonzalo Leon-Arcos

(“defendants”) appeal the district court’s order denying their joint motion to

suppress evidence obtained following their arrests. We affirm.1

      Defendants contend that the district court erred in denying their motion to

suppress because the law enforcement officers did not have probable cause to make

the arrests for violation of a Forest Service closure order. We review de novo a

district court’s denial of a motion to suppress. United States v. Washington, 490

F.3d 765, 769 (9th Cir. 2007). Factual findings made at the suppression hearing

are reviewed for clear error. United States v. Basher, 629 F.3d 1161, 1165 (9th


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             Because the parties are familiar with the facts of this case, we do not
recite them here except as necessary to explain the decision.

                                          2
Cir. 2011). Law enforcement officers have “probable cause to effect an arrest if ‘at

the moment the arrest was made . . . the facts and circumstances within their

knowledge and of which they had reasonably trustworthy information were

sufficient to warrant a prudent man in believing’ that the suspect had violated a

criminal law.” Orin v. Barclay, 272 F.3d 1207, 1218 (9th Cir. 2001) (brackets and

alterations omitted) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)).

      Here, the United States Forest Service officers had probable cause to arrest

defendants for violation of the Rogue Siskiyou National Forest closure orders,

which provided notice that anyone on Forest Road 2500 was subject to a maximum

fine of $5,000.00 or six months’ imprisonment. See 20 C.F.R. §§ 261.50(b),

261.53(e); 16 U.S.C. § 551. The officers knew that the orders closed Road 2500

from its junction with Forest Road 2512 northeast to the Forest boundary. They

also knew that Road 2500 provided the only vehicular access to the Tin Can

Campsite—where defendants were found. The arresting officers also knew that

defendants had driven to the campsite because defendants had earlier reported that

when they returned to the campsite from hiking, they discovered that their car had

been stolen. Further, the officers knew that it was unusual for persons unrelated to

firefighting efforts to be on foot in the vicinity of the closure area, especially




                                            3
almost three weeks after the closure order was issued. Finally, the officers

observed that defendants did not have any camping or hiking gear with them.

      From these facts, it was reasonable to infer that defendants had not hiked in

through non-closed forest lands, but had driven to the Tin Can Campsite through

the closed road in violation of the fire closure order. Thus, the officers had

probable cause to arrest the defendants, and the district court did not err in denying

the defendants’ motion to suppress.

      AFFIRMED.




                                           4